Citation Nr: 0832487	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-28 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
headache disability, and if so, whether the claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hyperopia and amblyopia of the left eye, and if so, whether 
the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to November 
1966.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A Board hearing at the local RO was 
held in August 2006.  

In November 2006, the Board considered, among other issues, 
the veteran's claim to reopen his claim of entitlement to 
service connection for migraines and hyperopia and amblyopia 
of the left eye.  The Board found that the veteran received 
inadequate notice of the evidence necessary to reopen and 
substantiate these new and material evidence claims.  The 
Board remanded these issues on appeal to the Appeals 
Management Center with directions to complete various 
development actions.  The case has since been returned to the 
Board for further appellate action.

The Board observes that in addition to remanding the issues 
listed above, its November 2006 decision included decisions 
on the merits as to several other issues on appeal at that 
time.  The Board's decision with respect to those issues is 
final.  See 38 C.F.R. § 20.1100 (2007).  Accordingly, those 
issues will be addressed no further here.


FINDINGS OF FACT

1.  In a November 2001 decision, the RO denied reopening of 
the veteran's claims of entitlement to service connection for 
hyperopia and amblyopia of the left eye and denied service 
connection for headaches; a timely appeal of the November 
2001 rating decision was not received.

2.  The evidence associated with the claims file subsequent 
to the November 2001 RO decision does not relate to an 
unestablished fact necessary to substantiate either claim; is 
cumulative or redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating 
either claim.


CONCLUSIONS OF LAW

1.  The RO's November 2001 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a headache 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for hyperopia 
and amblyopia of the left eye.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in July 2002, after its initial 
adjudication of the claim.  Notice of the requirements for 
new and material evidence claims, pursuant to Kent, was sent 
to the veteran in November 2007, also after the initial 
adjudication of the claim.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in May 2008.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled. See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking to reopen his claim for a migraine 
disability and hyperopia and amblyopia of the left eye.  The 
evidence of record pertinent to the veteran's migraine and 
eye disability at the time of the November 2001 rating 
decision consisted of the veteran's service treatment 
records, VA outpatient treatment records from May 2000 to 
September 2001 and from April 2001 to September 2001, private 
treatment records submitted by the veteran dated from 1979 to 
2001, and various statements by the veteran.

Although the evidence of record at the time of the November 
2001 rating decision established that the veteran experience 
acute headaches in service, there was no evidence that the 
veteran was currently receiving treatment for a chronic 
headache condition, nor that this condition was incurred in 
or caused by service.  Similarly, the RO declined to reopen 
the veteran's claim for service connection for hyperopia and 
amblyopia of the left eye because these conditions are 
considered congenital defects, and the veteran presented no 
evidence of the incurrence of a vision disability in service.

Since the 2001 rating decision, the following additional 
evidence was added to the record:  Social Security 
Administration (SSA) records; treatment records from the 
Tampa VA Hospital from October 2002 to August 2003; various 
private medical records from 1979 to 2000, a VA examination 
from October 2002, the veteran's personnel records, and the 
veteran's August 2006 hearing testimony.  The veteran also 
submitted copied portions of his service treatment records, 
which were utilized in previous rating decisions. 

The veteran's SSA records contain results of testing of the 
veteran's shoulder and spine after he fell off a trailer, but 
does not suggest that the veteran has any migraine, headache, 
or eye problem that has become the basis of any SSA benefits 
received.  These SSA records do not discuss any headache, 
migraine, or eye problem, or any etiological opinions 
relating any current headache disability to service.  Thus, 
this evidence is not material because it does not relate to 
an unestablished fact necessary to substantiate the claim.

The veteran's treatment records from October 2002 to August 
2003 discuss his diabetes treatment and medication, foot and 
toenail problems, and mental health group session.  There is 
a notation referring to the veteran's visual acuity with 
correction, the onset of glaucoma, and also a note that the 
veteran tried bupropion for his smoking but it caused 
headaches and he discontinued use.  These records, however, 
do not reference a chronic headache or eye disability related 
to service and likewise are not new and material evidence.  
The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993).

Private medical records from 1979 to 2000 similarly note the 
veteran's back and diabetes problems, and record his progress 
after bypass surgery.  A patient questionnaire filled out by 
the veteran in 1998 reveals that the veteran checked "No" 
in response to whether he had headaches.  The veteran's 
October 2002 exam relates to an evaluation of residuals of 
postoperative ingrown toenails, and makes no mention of a 
headache or vision problem.  These medical records thus are 
not new and material. 

The veteran did discuss his headache and eye problems at the 
August 2006 hearing, relaying that his headaches began in 
basic training and that he believes they are associated with 
his eye problem.  However, this evidence is essentially 
cumulative and redundant of evidence already submitted to the 
RO before the November 2001 rating decision-namely, the 
veteran's statement in support of his claim, submitted in 
July 2001, in which the veteran complained of headaches and 
eye stemming from basic training.  

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."]

Likewise, the Board finds that the veteran's submission of 
copies of portions of his service treatment records from Fort 
Gordon to be cumulative and redundant.  This evidence has 
already been considered by the RO in its previous decisions.

In conclusion, the evidence submitted by the veteran since 
the November 2001 rating decision is cumulative and redundant 
of evidence already considered in the prior final denial; it 
does not relate to an unestablished fact necessary to 
substantiate the claims, nor does it raise a reasonable 
possibility of substantiating the claims.  Accordingly, the 
claims of entitlement to service connection for a headache 
disability and hyperopia and amblyopia of the left eye are 
not reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has not been received to reopen 
claims for service connection for a headache disability and 
hyperopia and amblyopia of the left eye.  To that extent, the 
appeal is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


